DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trefny et al (2015/0013305) in view of KR 20110072150, Andreadis et al (2008/0196414) and Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield” and/or Pan et al “Experimental investigation of combustion mechanisms of kerosene-fueled scramjet engines with double-cavity flameholders”.  Trefny et al teach A scramjet engine [Fig. 10 with interior contours being from e.g. Figs. 8A-8C] comprising: a first flow path forming member [Fig. 10]; a second flow path forming member 805 provided opposite to the first flow path forming member; a first fuel injection device 803; wherein a flow path is formed between the first flow path forming member and the second flow path forming member, wherein the flow path includes: a turbulence formation region 803 where a compressed air is introduced from upstream; and a combustion region 850 that is located downstream of the turbulence . 


    PNG
    media_image1.png
    230
    388
    media_image1.png
    Greyscale
 
The prior art teach a shock wave 830 generated in the combustion region at the upstream region adjacent to the turbulence formation region / protrusion / first fuel injection device 803.  Trefny & KR ‘150 teaches an inclination of the inclined surface of the cavity is configured to be adjusted such that wherein the second fuel injection device is configured to inject fuel into the compressed air from a location downstream of the cavity [aft wall] and recirculates within the cavity far upstream of the inclined surface.  Trefny does not teach a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity. Freeborn et al teach the second flow path forming member is formed with a cavity located in the combustion region, wherein the cavity comprises: a bottom surface; and an inclined surface connected to a downstream side end of the bottom surface, and wherein an inclination of the inclined surface of the cavity is adjusted so that a shock wave [see annotations] is generated in the combustion region and a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity [see 

    PNG
    media_image2.png
    468
    568
    media_image2.png
    Greyscale

Pan et al [see Fig. 6] is also cited to teach wherein an inclination of the inclined surface of the cavity is configured to be adjusted such that: (i) a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity -- see annotations in Fig. 6, noting there are discontinuity surfaces generated by the shock wave in the cavity and anchored to the aft ramp / inclined rear wall.

    PNG
    media_image3.png
    564
    408
    media_image3.png
    Greyscale

It would have been obvious to operate the combustion chamber of Trefny with (i) a shock wave is generated in the combustion region; and (ii) a discontinuity surface generated by the shock wave reaches inside the cavity, as taught by Freeborn et al and/or Pan et al, as the conventional behavior of the cavity / inclined surface used in the scramjet art associated with supersonic flows.   	As for wherein the second fuel injection device is further configured to inject fuel from a location downstream of a discontinuity surface generated by a generation of the 
 	
.
Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.  
 Applicant argues that the ramp shock does not extend into the cavity citing Freeborns’s citation: 
“Prominent features visible in Fig. 6 include a shock off the leading edge of the pylon, a recompression shock forming off the downstream cavity ramp, and an expansion at the cavity leading edge.”  
Applicant appears to take the meaning of “off” to be far away from the ramp.  However, “off” also conveys e.g. “from a place or position” and in the same sentence, “the shock off the leading edge of the pylon” clearly still connects to the pylon, even though the shock is weak near the connection.  This kind of phenomenon is common and it is clear .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 18, 2021